 



EXHIBIT 10.R

          Johnson Controls, Inc.     5757 North Green Bay Avenue     Post Office
Box 591     Milwaukee, WI 53201-0591     Tel. 414/524 2233     FAX: 414/524 3311
          John M. Barth     President and     Chief Executive Officer      
(JOHNSON LOGO) [c81262c8126207.gif]       Mr. Giovanni Fiori   Via Riaffrico, 38
    51016 Montecatini Terme     (Pistoia) ITALY           November 21, 2002




Dear John:

          Upon your signature, this letter shall be effective as an amendment to
the Executive Employment Agreement covering your employment by Johnson Controls,
Inc. or its affiliated companies, (“JCI”). It is recognized that you are not
covered by a JCI pension, unlike other members of JCI senior management, and to
compensate for this difference it is agreed as follows:

1.       Should you choose to work at JCI until your 65th birthday, you would be
paid a supplemental pension of E25,000 per month until your death.

2.       Should you choose to take early retirement prior to your 65th birthday,
you would be paid a severance payment of E2,000,000 in lump sum upon such early
retirement in lieu of any pension. Such severance payment would be paid upon
execution of the Agreement attached as Exhibit A.

3.       You will be enrolled in the JCI Executive Survivor Plan effective
immediately to provide protection against the financial impact of death prior to
your retirement. The Plan is attached as Exhibit B.

          Your actual retirement date would need to be mutually agreed upon
between us no later than July 1, 2005. If you understand the terms of this
letter and are in agreement with its terms, please sign both copies of this
letter and keep one copy for your personal files.

      GIOVANNI FIORI   JOHNSON CONTROLS, INC.             /s/ GIOVANNI FIORI  
By:    /s/ JOHN M. BARTH       Date: December 4, 2002   Title:   President & CEO




Attachments

 



--------------------------------------------------------------------------------



 



          Johnson Controls, Inc.     5757 North Green Bay Avenue     Post Office
Box 591     Milwaukee, WI 53201-0591     Tel. 414/524 2233     FAX: 414/524 3311
            (JOHNSON LOGO) [c81262c8126207.gif]    




Exhibit A

SETTLEMENT AGREEMENT

BETWEEN

                                               with registered office at       
                                       , (hereinafter “The Company”) in the
person of its special attorney, by virtue of the special power of attorney
granted to him on                                       — on the one part –

AND

                                             , born in                    , on  
                           and resident at                                    
                                     , — on the other part –

WHEREAS

a) There has been an employment relationship in force for an indefinite term
between                              and                              since    
                                          .
b) The parties have decided to mutually terminate the employment between        
                     and                                       and to finally
settle all outstanding questions in relation to the same.

NOW HAVING REGARD TO ALL THE ABOVE

with a view to settling all outstanding questions as indicated above and
preventing any other question arising from the employment relationship arising
between the parties, the parties,

HEREBY AGREE AND STIPULATE AS FOLLOWS

1.   Recitals.

The above Recitals are incorporated herein and form a substantial part of these
Minutes.

2.   Termination of employment.

 



--------------------------------------------------------------------------------



 



A) The employment relationship between the parties will be terminated by mutual
agreement for all legal effects by virtue of the consent expressed herein on the
date hereof, i.e.                    , and waiving all reciprocal obligations
relative to notice.

B) The Company by virtue of the mutual termination of the employment undertakes
to pay to Mr.                     all the indemnities and the amounts due to him
by virtue of the termination of his employment due by law (vacation not taken,
thirteenth and fourteenth monthly salary installments, severance pay). The
latter indemnities are equal to                     gross.

C) Mr.                     simply reserves the right to carry out an accounting
check upon the exactness of the calculations relative to the indemnities and
amounts due to him at the end of his employment as soon as he has checked the
relating salary details.

3.   Incentive to leave the Company.

The Company shall also pay to Mr.                     the sum of USD            
        gross (and thus                     net) by way of incentive to leave
the Company as provided by Art. 12, paragraph 4, lett. b) of Law n. 153 of
April 30, 1969 as amended by Art. 6 of Legislative Decree n. 314 of September 2,
1997 n. 314. As Mr.                     is more than 55 years of age the above
sum will be taxed at the same tax rate as severance pay (T.F.R.) reduced by one
half, as provided under Art. 17, 4th paragraph of Presidential Decree n. 917 of
December 22, 1986.

4.   Ways and terms of payment.

The sum indicated in point 2B (amounts due upon termination of his employment)
shall be paid as soon as the relative figures are available, but in any event by
and no later than                    . The sum indicated in point 3 above shall
be paid to Mr.                     through                     upon execution of
the minutes of settlement before the Direzione del Lavoro of                  
 , which the Company has already asked for the parties to be summoned.

5.   Waivers.

With the full and due fulfillment of all the obligations contained in this
agreement the parties declare that they do not have anything further to claim
from each other and that they waive any claim or request in any way connected or
associated with or even caused by the employment relationship with the manager
and its termination and thus by way of example only also waive any claim
relative to a different seniority, to salary arrears of any nature and type, to
further damages also under articles 2116, 2103 and 2087 Civil Code.

In particular, Mr.                     waives any claims for compensation and
thus, by way of example only, for biological damages, damages from demotion,
damage to his personal life, damage to

 



--------------------------------------------------------------------------------



 



health, patrimonial damage, moral damage for mobbing, both direct and indirect
past, present and future.

Finally the Company vis-à-vis such waivers, declares that it will hold Mr.      
              harmless against any liability which he may have incurred in the
lawful performance of his duties during his employment with the Company.

The fulfillment of the conditions set forth in the above points, in accordance
with the mutual intent of making this agreement a general and all inclusive
settlement, will remove the grounds for any claim past, present or future, which
is based, in any way on the relationship between the parties as indicated above.

The lawyers of the parties sign this settlement by way of waiver to their joint
and several right under article 68 LPF.




Read Confirmed Signed.

 